Citation Nr: 0630096	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Service connection for Alzheimer's dementia as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from September 1968 to 
March 1972.  The veteran's wife, who has power of attorney 
for the veteran, requested a hearing by a Travel Board at a 
local VA office.  The veteran has a right to a hearing before 
the issuance of a Board decision.  See Barnard v. Brown, 4 
Vet. App. 384, 393 (1993); 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 3.103(a) and (c), 19.9, 19. 25, 20.704.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED back to the RO for the 
following action:

	The RO should make arrangements to schedule the 
appellant for a VA Travel Board hearing before a 
Veterans' Law Judge at the RO in accordance with 
38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


